Citation Nr: 1547518	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for contact dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was established for contact dermatitis and a noncompensable disability rating was assigned, effective December 27, 2006, the day following the Veteran's separation from service.  The Veteran submitted a timely notice of disagreement (NOD) and this appeal ensued.  

In July 2012, the Board remanded the claim for a contemporaneous examination, and it has now been returned to the Board for further appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System" to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran's contact dermatitis has been manifested by constant or near-constant itching, but no rashes, with the use of antihistamines for control, with no functional limitation.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for contact dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.31, 4.118, Diagnostic Codes (DCs) 7806, 7825 (2008, 2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

VA examinations were provided to the Veteran in 2008 and 2013, (the reports of which have been associated with the claims file), and from a review of the examination reports it is clear that the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran voiced that his condition had worsened after the 2008 examination.  The record reflects that the Board remanded the claim in 2012 for a contemporaneous examination which was conducted in April 2013.  This examination report fully addressed the criteria necessary to rate the service-connected disability on appeal.  As such, the Board finds that VA has met its obligation to provide an adequate examination.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

Increased Ratings - In General 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Analysis

The Veteran was granted service connection for contact dermatitis in an April 2008 rating decision under DC 7825 for urticaria.  38 C.F.R. § 4.118 (2015).  A noncompensable rating was assigned effective December 27, 2006.  The Veteran disagreed with the rating assigned and this appeal ensued.  Service connection for another skin disorder, pseudofolliculitis barbae, was denied in that same decision.  That claim is not on appeal here.  

The rating criteria for skin disorders were changed, effective in October 2008.  The current rating criteria for skin disorders are applicable to claims received by VA on and after October 24, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  In light of the fact VA received the Veteran's claim prior to October 2008, the rating criteria in effect at that time are applicable to his claim.  Nonetheless, the Board notes the specific criteria for rating dermatitis or eczema, and urticaria (and by analogy, dermatitis), were not modified by the revision.  

Contact dermatitis may be rated by analogy to urticaria pursuant to DC 7825.  38 C.F.R. § 4.118 (2015).  Under such criteria, a 10 percent rating is appropriate in cases involving recurrent episodes (at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted in cases where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period and which require intermittent systemic immunosuppressive therapy for control; and, the highest rating, 60 percent, is warranted where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118 (2015).  

At an April 2008 VA examination, contact dermatitis was noted.  The onset of symptoms was during active military service "at the end of 2002, beginning of 2003."  The Veteran described urticaria-type rash with an unknown etiology that occurred over his entire body except for the head, palms, and soles.  For treatment, he took Zantac (twice a day) and Claritin (once a day).  This combination helped to control his rash from breaking out.  Currently, he was asymptomatic.  

Subsequently dated VA records reflect that in July 2008, his urticaria was controlled.  He continued to take Zantac and Claritin.  A June 2009 VA treatment report reflects the Veteran indicated his medications for chronic urticaria were becoming less effective.  Examination was within normal limits (without rashes).  The assessment was chronic urticaria, idiopathic versus other etiology.  He was continued on his current medications.  In a December 2009 dermatology treatment report, he said that he had been having skin problems since 2003.  His medications were not helping anymore.  On examination, the examiner did not see any type of rash.  The Veteran said he was symptom free as he had been taking his antihistamine.  His previous medications were replaced in favor of a previously non-prescribed medication, Hydroxyzine tablets.  

In his June 2009 substantive appeal, VA Form 9, the Veteran reported that his contact dermatitis was not asymptomatic.  It interfered with his sleep and daily activities.  

VA records dated in April 2010 and January 2011 reflect that his urticaria was controlled with medication.  

As already reported, the Board remanded the current claim in July 2012 for a contemporaneous skin evaluation.  The requested examination was conducted in May 2013.  The examiner reviewed the claims file and examined the Veteran.  It was noted that he continued to take both antihistamines and used topical medications to treat his skin condition on a constant/near-constant basis.  There had been no debilitating or non-debilitating episodes in the past 12 months due to the skin condition.  As his dermatitis was assessed as asymptomatic, there were no exposed areas to report.  It was noted, however, that the Veteran continued to report recurrence of skin itching with intermittent hives since 2003 with no known precipitating factors.  This could occur at any time of the day "refractory to several allergy medications over the years."  Despite a recent increase in medication used to treat ulcers, and use of a soap and lotion for sensitive skin, as well as calamine lotion, he still itched.  He noted, however, that the taking of Hydroxyzine had helped.  Thus, his itching did not interfere with sleeping, and he had not missed work, but he was embarrassed with his constant scratching.  The examiner specifically noted no functional limitation due to the allergic contact dermatitis, back and extremities.

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed the VA examinations, the treatment records, and the Veteran's statements, but finds that the evidence does not demonstrate that the Veteran's contact dermatitis is, or has been, manifested by recurrent episodes which occurred at least four times during the past 12-month period which responded to treatment with antihistamines or sympathomimetics.  At the time of VA examinations in 2013, although the Veteran had been treated with various medications to include antihistamines, the examiner specifically found that the Veteran had no attacks in the year prior to the examination.  There was similarly no evidence of recurrent episodes of dermatitis at the 2008 VA examination or during the Veteran's treatment at VA in the intervening years.  The evidence shows that his condition is well controlled with the use of medications.  The VA treatment records do reflect complaints of itching, but no episodes of a rash in any 12 month period.  Moreover, no subsequently dated treatment records reflect such episodes.  Significantly, the May 2013 VA examiner noted no functional impairment.  Itching did not interfere with sleep, and he had not missed work due to his contact dermatitis.  Consequently, an increased rating is not warranted under DC 7825.  

The Board has also considered whether any other DCs related to disabilities of the skin (DCs 7800-7833).  The only other relevant DC pertains to dermatitis or eczema (DC 7806).  

DC 7806 provides that a noncompensable rating is assigned for dermatitis or eczema that affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; requires no more than topical therapy during the past 12-month period.  A 10 percent evaluation is provided for dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is provided for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is provided for dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

The evidence does not support a compensable rating under DC 7806 at any time during the pendency of the appeal.  The Board has reviewed the VA examinations and treatment records associated with the claims file and finds that the evidence of record does not demonstrate that the Veteran's skin disability is manifested by dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during any 12-month period.  A review of the evidence of record reveals that the Veteran has been treated ever since discharge with antihistamines and topical creams.  At no time, however, was the Veteran treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin disability.  He has been prescribed only antihistamines.  Moreover, the Veteran's skin disability was noted to affect no exposed areas at the 2013 examination in that the condition was asymptomatic.  No subsequently dated medical treatment records have been submitted that reflect a recurrence of rashes.  The May 2013 VA examiner noted no functional limitation.  Consequently, an increased rating is not warranted under DC 7806.  

Hence, the Veteran's current disability picture most nearly approximates the noncompensable schedular rating criteria.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a rating of 10 percent or more at any time during the course of the appeal.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's service-connected skin disability on appeal are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional combined effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the service-connected disability on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable evaluation for contact dermatitis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


